Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 21, 2021 and May 27, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities:  
In claim 1, “aircraft a controller” should read “aircraft; a controller”
In claim 2, “the the at least two rotational ESA panels” should read “the at least two rotational ESA panels”
In claim 2, “the first boresight of the left rotational ESA panel” lacks proper antecedent basis and should read “a first boresight of the left rotational ESA panel”
In claim 2, “the first boresight of the right rotational ESA panel” lacks proper antecedent basis and should read “a first boresight of the right rotational ESA panel”
In claim 8, “wherein display the radar signal on the radar display” lacks proper antecedent basis and should read “wherein the display the radar signal on the radar display”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation “wherein the at least two rotational ESA panels configured for the rotation are one of: a full panel rotation and a partial panel rotation and are depowered during the rotation”.  It is unclear as the limitation beings with “wherein the at least two rotational ESA panels configured for the rotation” and then the options are not a selection of panels but “a full panel rotation and a partial panel rotation and are depowered during the rotation”. 
Claim 5 recites the limitation "the rotation are one of: a full panel rotation and a partial panel rotation and are depowered during the rotation".  It is unclear if “are depowered during the rotation” is interpreted as an option in the group described by “the rotation are one of:”. 
Claim 6 recites the limitation "wherein the partial panel rotation rotates about a vertical axis one of: aligned with the longitudinal axis of the aircraft, proximally offset from the longitudinal axis of the aircraft, and distally offset from the longitudinal axis".  It is unclear if the options following “vertical axis one of” are to interpreted as options for “the partial panel rotation” or for “a vertical axis”. 
Claim 6 recites the limitation "a vertical axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear is “a vertical axis” is referring to the vertical axis of claim 1 or a different vertical axis.
Claim 6 recites the limitation "the longitudinal axis of the aircraft" in lines 2-3 and “the longitudinal axis” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the longitudinal axis of the aircraft" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woodell et al. (US PGPUB 2013/0214972 A1), hereinafter known as Woodell, in view of Holt et al. (US PGPUB 2019/0064338 A1), hereinafter known as Holt.
Regarding claim 1, Woodell (Fig. 1) a system for mechanically positioning an electronically scanned array (ESA) panel (104 and 106, [0019]), comprising: at least two ESA panels onboard an aircraft, each of the at least two rotational ESA panels individually operational in a first azimuthal position having a first boresight (114 and 116; [0020]) and collectively operational in a second azimuthal position having a common boresight (110; [0022]), the second azimuthal position of each of the at least two rotational ESA panels being equal (110; [0022]), the first azimuthal position distant from the second azimuthal position; a controller operatively coupled with each of the at least two ESA panels ([0021]); a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller ([0021]), cause the controller to: electronically couple the at least two rotational ESA panels while in the second azimuthal position to coherently operate as a single aggregate ESA having the common boresight ([0022]); receive a radar signal from the single aggregate ESA having the common boresight ([0022]) but does not specifically teach at least two rotational ESA panels onboard an aircraft, the at least two rotational ESA panels configured for a rotation, the rotation at least about a vertical axis; an actuator coupled with each of the at least two rotational ESA panels, the actuator configured to mechanically cause the rotation; a radar display available to one of a pilot and an autopilot of the aircraft a controller operatively coupled with each of the at least two rotational ESA panels and the actuator; a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: receive a rotation trigger for commanding the actuator to rotate the at least two rotational ESA panels; command the actuator to rotate the at least two rotational ESA panels from the first azimuthal position to the second azimuthal position without stopping in an intermediate azimuthal position; display the radar signal on the radar display;  receive a de-rotation trigger to rotate the at least two rotational ESA panels from the second azimuthal position to the first azimuthal position; and command the actuator to de-rotate the at least two rotational ESA panels from the second azimuthal position to the first azimuthal position.
However, Holt teaches (Figs. 3, 7B) at least two rotational ESA panels (11A and 11b) onboard an aircraft (2), the at least two rotational ESA panels (11A and 11B) configured for a rotation ([0084]), the rotation at least about a vertical axis ([0084]); an actuator (15A) coupled with each of the at least two rotational ESA panels (11A and 11B), the actuator configured to mechanically cause the rotation ([0084]); a radar display ([0035] and [0084]) available to one of a pilot and an autopilot of the aircraft a controller ([0035]) operatively coupled with each of the at least two rotational ESA panels and the actuator ([0035] and [0084]); a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller ([0108]), cause the controller to: receive a rotation trigger for commanding the actuator to rotate the at least two rotational ESA panels ([0035]); command the actuator to rotate the at least two rotational ESA panels from the first azimuthal position to the second azimuthal position without stopping in an intermediate azimuthal position ([0035]); display the radar signal on the radar display ([0035]);  receive a de-rotation trigger to rotate the at least two rotational ESA panels from the second azimuthal position to the first azimuthal position ([0035]); and command the actuator to de-rotate the at least two rotational ESA panels from the second azimuthal position to the first azimuthal position ([0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Holt to include “at least two rotational ESA panels onboard an aircraft, the at least two rotational ESA panels configured for a rotation, the rotation at least about a vertical axis; an actuator coupled with each of the at least two rotational ESA panels, the actuator configured to mechanically cause the rotation; a radar display available to one of a pilot and an autopilot of the aircraft a controller operatively coupled with each of the at least two rotational ESA panels and the actuator; a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: receive a rotation trigger for commanding the actuator to rotate the at least two rotational ESA panels; command the actuator to rotate the at least two rotational ESA panels from the first azimuthal position to the second azimuthal position without stopping in an intermediate azimuthal position; display the radar signal on the radar display; receive a de-rotation trigger to rotate the at least two rotational ESA panels from the second azimuthal position to the first azimuthal position; and command the actuator to de-rotate the at least two rotational ESA panels from the second azimuthal position to the first azimuthal position,” as taught by Holt, for the purpose of improving performance (see also [0025]-[0027]).
Regarding claim 2, Woodell does not specifically teach wherein the the at least two rotational ESA panels further comprises a left rotational ESA panel and a right rotational ESA panel, the first boresight of the left rotational ESA panel distant from the first boresight of the right rotational ESA panel by at least approximately 90 degrees.
However, Holt teaches (Fig. 7B) wherein at least two rotational ESA panels further comprises a left rotational ESA panel (11A) and a right rotational ESA panel (11B), the first boresight of the left rotational ESA panel (11A) distant from the first boresight of the right rotational ESA panel (11B) by at least approximately 90 degrees.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Holt to include “wherein at least two rotational ESA panels further comprises a left rotational ESA panel and a right rotational ESA panel, the first boresight of the left rotational ESA panel distant from the first boresight of the right rotational ESA panel by at least approximately 90 degrees,” as taught by Holt, for the purpose of reducing complexity and allowing for a wider range of applications (see also [0087]).
Regarding claim 4, Woodell further teaches (Fig. 1) wherein the vertical axis is one of: aligned with a longitudinal axis of the aircraft, proximally offset from the longitudinal axis of the aircraft, and distally offset from the longitudinal axis (110, 114, 116; [0019]-[0022]).
Regarding claim 5, Woodell does not specifically teach wherein the at least two rotational ESA panels configured for the rotation are one of: a full panel rotation and a partial panel rotation and are depowered during the rotation.
However, Holt teaches (Fig. 7B) at least two rotational ESA panels configured for the rotation are one of: a full panel rotation ([0084]) and a partial panel rotation and are depowered during the rotation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Holt to include “at least two rotational ESA panels configured for the rotation are one of: a full panel rotation and a partial panel rotation and are depowered during the rotation,” as taught by Holt, for the purpose of reducing complexity and allowing for a wider range of applications (see also [0087]).
Regarding claim 6, Woodell does not specifically teach wherein the partial panel rotation rotates about a vertical axis one of: aligned with the longitudinal axis of the aircraft, proximally offset from the longitudinal axis of the aircraft, and distally offset from the longitudinal axis.
However, Holt teaches (Fig. 4) wherein the partial panel rotation rotates about a vertical axis one of: aligned with the longitudinal axis of the aircraft, proximally offset from the longitudinal axis of the aircraft, and distally offset from the longitudinal axis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Holt to include “wherein the partial panel rotation rotates about a vertical axis one of: aligned with the longitudinal axis of the aircraft, proximally offset from the longitudinal axis of the aircraft, and distally offset from the longitudinal axis,” as taught by Holt, for the purpose of reducing complexity and allowing for a wider range of applications (see also [0087]).
Regarding claim 7, Woodell does not specifically teach wherein command the actuator to rotate further comprises a calibration of the at least two rotational ESA panels to each of the first azimuthal position and the second azimuthal position.
However, Holt teaches (Fig. 7B) wherein command the actuator (15A) to rotate further comprises a calibration of the at least two rotational ESA panels (11A and 11B) to each of the first azimuthal position and the second azimuthal position ([0035] and [0084]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Holt to include “wherein command the actuator to rotate further comprises a calibration of the at least two rotational ESA panels to each of the first azimuthal position and the second azimuthal position,” as taught by Holt, for the purpose of reducing complexity and allowing for a wider range of applications (see also [0087]).
Regarding claim 9, Woodell further teaches (Fig. 1) wherein the common boresight is aligned with the longitudinal axis of the aircraft. (110).
Regarding claim 10, Woodell does not specifically teach wherein the rotation further comprises a horizontal rotation of the single aggregate ESA having the common boresight about a horizontal axis.
However, Holt teaches (Figs. 4 and 7B) wherein rotation further comprises a horizontal rotation of the single aggregate ESA having the common boresight about a horizontal axis ([0031] and [0084]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Holt to include “wherein rotation further comprises a horizontal rotation of the single aggregate ESA having the common boresight about a horizontal axis,” as taught by Holt, for the purpose of reducing complexity and allowing for a wider range of applications (see also [0087]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woodell in view of Holt as applied to claim 1 above, and in further view of Stiles et al. (US Patent No. 6212471 B1), hereinafter known as Stiles.
Regarding claim 3, Woodell does not specifically teach further comprising a positioning system configured at least for determining an altitude of the aircraft, and wherein the controller automatically rotates and de-rotates based on the altitude.
However, Stiles teaches comprising a positioning system configured at least for determining an altitude of the aircraft (col. 5, lines 16-20), and wherein the controller automatically rotates and de-rotates based on the altitude (col. 6, lines 24-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Stiles to include “comprising a positioning system configured at least for determining an altitude of the aircraft, and wherein the controller automatically rotates and de-rotates based on the altitude,” as taught by Stiles, for the purpose of optimizing scans and reducing execution time and energy emitted (see also col. 6, lines 34-35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woodell in view of Holt as applied to claim 1 above, and in further view of Emami et al. (US PGPUB 2017/0029107 A1), hereinafter known as Emami.
Regarding claim 8, Woodell does not specifically teach wherein display the radar signal on the radar display further comprises an information exchange in a format recognizable by the autopilot.
However, Emami teaches wherein display the radar signal on the radar display further comprises an information exchange in a format recognizable by the autopilot ([0096]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system for mechanically positioning an ESA panel of Woodell with Emami to include “wherein display the radar signal on the radar display further comprises an information exchange in a format recognizable by the autopilot,” as taught by Emami, for the purpose of efficient, reliable, and accurate information (see also [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845